DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 17 recites the limitation "the speed".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10-15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida et al. (US 20200049361), hereinafter referred to as Minamida, in view of Rioichi et al. (JP 6466219), hereinafter referred to as Rioichi. 
Re claim 2, 13, Minamida teaches a refrigerant leak detection system for a climate control system, the system comprising:
an air unit (50) comprising a housing (housing of 50), a heat exchanger (e.g. 52) including a conduit (e.g. 59) configured to carry a refrigerant of the climate control system, and a space (implicit) located within the housing and outside the conduit;
a refrigerant leak detection system (87) coupled to the heat exchanger (fluidly coupled in the same environment), wherein the refrigerant leak detection system comprises:
a transmitter (¶ 185, “ultrasonic transmitter”) configured to emit an acoustic wave (¶ 185, “ultrasound wave”);
a receiver (¶ 185, “ultrasonic receiver”) configured to detect the acoustic wave; and
a controller (e.g. 57) coupled to the transmitter and the receiver (¶ 185, “The ultrasonic sensor 87 is also electrically connected to the indoor-unit control unit 57 so that a detection signal can be transmitted”), wherein the controller is configured to:
determine a time of flight (¶ 185, “If refrigerant leaks within the room, velocity changes when the ultrasound wave travels through a portion where the concentration of the refrigerant is high, and the time taken from emission to reception of the ultrasound wave changes accordingly. Based on the change, the refrigerant concentration can be determined”) for the acoustic wave between the transmitter and the receiver; and
determine whether a refrigerant is present in the space based on the time of flight (¶ 185, “If refrigerant leaks within the room, velocity changes when the ultrasound wave travels through a portion where the concentration of the refrigerant is high, and the time taken from emission to reception of the ultrasound wave changes accordingly. Based on the change, the refrigerant concentration can be determined”).
Minamida does not explicitly teach the limitation of the air unit comprising a space located within the housing and outside the conduit, wherein the transmitter and receiver are located within the space and adjacent the heat exchanger. 
However, Rioichi teaches the limitation of a refrigerant leak detection system comprising an air unit (1) comprising a space (see e.g. Fig 4) located within the housing and outside a conduit (22), wherein the transmitter and receiver are located within the space and adjacent a heat exchanger (3).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Minamida and integrated the air unit comprising a space located within the housing and outside the conduit, wherein the transmitter and receiver are located within the space and adjacent the heat exchanger, as taught by Rioichi, in order to provide protection for the transmitter and receiver.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 3, Minamida, as modified, the refrigerant leak detection system of claim 2. Rioichi further teaches wherein the housing has a first side (23d) and a second side (23c), wherein the second side is opposite the first side, wherein the transmitter and the receiver are arranged such that the acoustic waves are directed across the space from the first side to the second side.

Re claim 4, 14, Minamida the refrigerant leak detection system of claim 2. Rioichi teaches wherein the conduit comprises one or more joints (see e.g. Fig 4), wherein the transmitter and the receiver are mounted within the space such that the acoustic waves are directed to travel adjacent to at least one joint of the conduit (see e.g. Fig 4).

Re claim 5, 15, Minamida the refrigerant leak detection system of claim 2. Rioichi teaches comprising: a transceiver (25b and 25a) located within the space and adjacent the heat exchanger, the transceiver including the transmitter and the receiver; and a reflector (25c) located within the space, the reflector configured to reflect the acoustic wave from the transmitter toward the receiver (Fig 12).

Re claim 10, 19, Minamida teaches the refrigerant leak detection system of claim 1 and climate control system of claim 2 and method of claim 13, comprising a blower (53) configured to induce a flow of air across the conduit, wherein the controller is configured to initiate an increase of a speed of the blower as a result of determining that refrigerant is present in the space (¶ 191, “In the embodiment described above, a case has been described as an example in which if refrigerant leaks, the indoor fan 53 is controlled to forcibly operate with a maximum number of revolutions”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 11, 20, Minamida teaches the refrigerant leak detection system of claim 1 and climate control system of claim 9 and method of claim 17, wherein the controller is configured to cause an actuation of a valve or a change in a speed of a compressor of the climate control system as a result of determining that refrigerant is present in the space (¶ 168, “However, the control of the air conditioner 100, which is performed after an ignition possibility has occurred, is not limited to this. For example, control may be performed to reduce the frequency of the compressor 21 after a leak. When an ignition possibility has occurred during the execution of the cooling operation mode, the indoor expansion valve 54 may be closed so as not to supply further refrigerant to the indoor heat exchanger 52”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Re claim 12, 21, Minamida teaches the system of claim 2. Minamida implicitly teaches a frequency in the system used by the sensor 87. Minamida does not explicitly teach the limitation of wherein the acoustic wave has a frequency greater than 20 kHz.
However, the examiner recognizes that the general concept of using the frequency (i.e. khz) as a result-effective variable in ultrasonic sensors falls within the realm of common knowledge as obvious mechanical expedient (see i.e. US 20190170603 and US Pat No. 5,060,507). Therefore, at the time the invention was made it would have been obvious for a person of ordinary skilled in the art to have modified Minamida and configured the acoustic wave has a frequency greater than 20 kHz, for the purpose of greater performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida, as applied to claim 2 and 13 above, in view of Wrobel (US 20190204289), hereinafter referred to as Wrobel.

Re claim 6, 16, Minamida teaches the system of claim 2. Minamida does not explicitly teach the limitation of comprising a reverberation chamber comprising a plurality of perforations, wherein the transceiver and the reflector are disposed within the reverberation chamber.
However, Wrobel teaches an ultrasonic sensing system configured to measure fluids comprises a reverberation chamber (110, 120) comprising a plurality of perforations (see Fig 1 and 2), wherein a transceiver and a reflector (113 is the transceiver and reflector) are disposed within the reverberation chamber (see Fig 1 and 2).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Minamida and integrated a reverberation chamber comprising a plurality of perforations, wherein the transceiver and the reflector are disposed within the reverberation chamber, as taught by Wrobel, since is well known the capability to perform emissions and immunity measurements with larger working volume than possible in anechoic chambers.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 7, 16, Minamida teaches the system and method of claim 6. In light of the modification made by Wrobel to the system of Minamida, the limitation of “wherein the transmitter is configured to emit the acoustic wave into the reverberation chamber such that the acoustic wave is reflected across the reverberation chamber to impact the receiver; and wherein the controller is configured to determine the speed of sound based on a time of flight of the acoustic wave after it has reflected across the reverberation chamber to impact the receiver a predetermined number of times” is an implicit disclosure because the measurement of the time of flight is exactly the measurement of time from the time is emitted to the time is received, since the addition of a reverberation chamber was integrated the measure of time of flight would be from emission and the time that the number of reflections are received. A person of ordinary skill in the art would recognize that the integration of a reverberation chamber would result in a number of reflections and that the time of flight is measured based on those number of reflections. Therefore, the limitation of “wherein the transmitter is configured to emit the acoustic wave into the reverberation chamber such that the acoustic wave is reflected across the reverberation chamber to impact the receiver; and wherein the controller is configured to determine the speed of sound based on a time of flight of the acoustic wave after it has reflected across the reverberation chamber to impact the receiver a predetermined number of times” is an implicit disclosure in light of the modification. 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida, as applied to claim 2 and 13 above, in view of Yajima (JP 2000249435), hereinafter referred to as Yajima.

Re claim 12 and 18, Minamida teaches the system and method of claim 2. Minamida does not explicitly teach the limitation of wherein the controller is configured to determine that refrigerant is present in the space when the determined time of flight is above a threshold.
However, Yajima also concerned with refrigerant leak in an air conditioning system comprises a controller configured to determine that refrigerant is present in the space when the determined time of flight is above a threshold (see abstract “A leak detection section measures arrival time required front the generation section 21 to the reception section 22. Further, the leak detection section sets time the ultrasonic waves reach with no refrigerant leak from. the generation section 21 to the reception section 22, as a reference time. Once any refrigerant leak is caused, refrigerant concentration in the air is changed to change a sound velocity. Since the arrival time is hereby changed, the leak detection section judges to be refrigerant leak when a time difference between the reference time and the arrival time becomes a predetermined judgement time or more”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Minamida and integrated wherein the controller is configured to determine that refrigerant is present in the space when the determined time of flight is above a threshold, as taught by Yajima, in order to improve reliability of detection of refrigerant leak (see Yajima abstract).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/3/2022